342 F.2d 999
Frank SOSOKA, Appellant,v.LEHIGH VALLEY RAILROAD COMPANY.
No. 15023.
United States Court of Appeals Third Circuit.
Argued Feb. 8, 1965.Decided March 30, 1965.

Lois G. Forer, Philadelphia, Pa., for appellant.
Paul B. Thompson, Lamb, Blake, Hutchinson & Dunne, Jersey City, N.J., for appellee.
Before KALODNER, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Judgment of the District Court in favor of the Lehigh Valley Railroad Company, defendant and against Frank Sosoka, the plaintiff, will be affirmed.